         Case
         Case1:18-cv-10332-PAC
              1:18-cv-10332-PAC Document
                                Document84
                                         3 Filed
                                           Filed11/06/18
                                                 05/27/20 Page
                                                          Page11of
                                                                of33



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 NORMA DUCHITANGA, individually and as next
 friend for M.M.D., a minor; BLANCA ORTIZ,
 individually and as next friend for O.S.O. and E.S.O.,
 minors; DIEGO GARCIA AGUILAR, individually
 and as next friend for Y.G.R. and F.G.R., minors;
 THALIA ESCAREGA RUBIO, individually and as
                                                                             5-27-20
 next friend for F.E.R., a minor; CLEDIA
                                                                             This motion is stayed pending the
 HERNANDEZ MEZA, individually and as next friend                             resolution of settlement discussions.
 for B.L.M, a minor, on their own behalf and on behalf      Case No.         SO ORDERED.
 of others similarly situated,

                        Plaintiffs/Petitioners,
        v.

 SCOTT LLOYD, Director, Office of Refugee
 Resettlement; ELCY VALDEZ, Federal Field
 Specialist, Office of Refugee Resettlement; LATISSE
 BENN, Federal Field Specialist, Office of Refugee
 Resettlement; ALEX AZAR, Secretary for the U.S.
 Department of Health and Human Services; DEPT. OF
 HEALTH AND HUMAN SERVICES,

                        Defendants/Respondents.


                  NOTICE OF MOTION FOR CLASS CERTIFICATION

       PLEASE TAKE NOTICE that the plaintiffs-petitioners (“plaintiffs”) will move this

Court on a return date to be determined by the Court for an order pursuant to Federal Rule of

Civil Procedure 23 certifying the following class along with such other and further relief as this

Court deems just and proper:

               all children who are or will be in ORR custody whose release is or will be
               contingent on a fingerprint-based background check of their sponsor, sponsors’
               household member, or backup care provider.

       In support of this motion, the plaintiffs file the attached Memorandum of Law in Support

of their Motion for Class Certification, the Declaration of Paige Austin with supporting exhibits,



                                                  1
         Case
         Case1:18-cv-10332-PAC
              1:18-cv-10332-PAC Document
                                Document84
                                         3 Filed
                                           Filed11/06/18
                                                 05/27/20 Page
                                                          Page22of
                                                                of33



the Declaration of Christopher Dunn, the Declaration of Paula Garcia-Salazar, the Declaration of

Norma Duchitanga, the Declaration of Blanca Ortiz, the Declaration of Diego Garcia Aguilar,

the Declaration of Thalia Escarcega Rubio, and the Declaration of Cledia Hernandez Meza.



   Dated: November 6, 2018                          Respectfully Submitted,
          New York, NY
                                                    _____/s/ Robert Hodgson____
                                                    ROBERT HODGSON
                                                    PAIGE AUSTIN
                                                    CHRISTOPHER DUNN
                                                    New York Civil Liberties Union Foundation
                                                    125 Broad Street, 19th Floor
                                                    New York, NY 10004
                                                    (212) 607-3300
                                                    rhodgson@nyclu.org
                                                    paustin@nyclu.org
                                                    cdunn@nyclu.org

                                                    STEPHEN B. KANG*
                                                    ANAND V. BALAKRISHNAN*
                                                    OMAR JADWAT
                                                    LEE GELERNT*
                                                    American Civil Liberties Union Foundation
                                                    Immigrants’ Rights Project
                                                    125 Broad Street, 18th Floor
                                                    New York, NY 10004
                                                    (212) 549-2618

                                                    MICHAEL D. BIRNBAUM
                                                    JENNIFER K. BROWN
                                                    LAUREN M. GAMBIER
                                                    ELNAZ ZARRINI
                                                    Morrison & Foerster LLP
                                                    250 West 55th Street
                                                    New York, NY 10019
                                                    (212) 336-4233 (Birnbaum)

                                                    LEECIA WELCH*
                                                    NEHA DESAI*
                                                    MELISSA ADAMSON*
                                                    National Center for Youth Law
                                                    405 14th Street, 15th Floor

                                               2
Case
Case1:18-cv-10332-PAC
     1:18-cv-10332-PAC Document
                       Document84
                                3 Filed
                                  Filed11/06/18
                                        05/27/20 Page
                                                 Page33of
                                                       of33



                                 Oakland, California 94612
                                 (510) 835-8098

                                 Counsel for Plaintiffs-Petitioners

                                 *application for pro hac vice admission
                                 forthcoming




                             3
